DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2019 and 07/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheng et al. (cited in Applicant’s IDS filed 07/31/2019, US 2017/0221052 A1, hereinafter “Sheng”).

	Regarding Claim 1, Sheng teaches
A system for ensuring trustworthy configuration, implemented on at least one processor, the system comprising: 
a plurality of endpoint nodes [para [0130), [0442)-[0443) - "one or more Client Terminals 106 may be any type of computing device that may be used by Clients 106a to connect with the SOCOACT Server 5801 over a data communications network"; "computer, other device, program, or combination thereof that facilitates, processes information and requests, and/or furthers the passage of information from a source user to a destination user is commonly referred to as a "node." Networks are generally thought to facilitate the transfer of information from source points to destinations"], each endpoint node comprising: 
a processor; and 
a non-transitory computer-readable medium storing instructions that are operative when executed by the processor [para [0441) - "instructions and data in various processor accessible and operable areas of memory"] to: 
receive array structure data [Abstract, para [0472)-[0473], [0498) - "the SOCOACT database may be implemented using various standard data-structures, such as an array''; "If the SOCOACT database is implemented as a data-structure, the use of the SOCOACT database 5819 may be integrated into another component such as the SOCOACT component 5835. The SOCOACT database may likewise be stored in the Blockchain or similar format. Also, the database may be implemented as a mix of data structures"; "SOCOACT database may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. Most frequently, the SOCOACT database communicates with the SOCOACT component, other program components, and/or the like. The database may contain, retain, and provide information regarding other nodes and data"];
detect a trigger event [para [0360)-[0361] - "the user's client may send the trigger event message upon detecting occurrence of a trigger event"]; 
select at least one item for evaluation [para [0150), [0343)-[0344], [0360)-[0361] - "contract terms may include a specification of the value of an asset based on data provided by an oracle source. In another embodiment, contract terms may include a specification of an action to take (e.g., restrict access, release an extra key, purchase stock, vote in a certain way) based on geofencing, time range fencing, anti-ping (e.g., lack of activity), transaction/consumption tracking (e.g., how crypto tokens are spent), weather, and/or the like (e.g., natural events such as flood, earthquake, volcanic eruption, lava flow; political events such as political unrest, war, terrorist attacks) conditions"; "the trigger event message may include data such as a request identifier, a user identifier, a MKADSD identifier, trigger event data, and/or the like"]; 
for each selected item: 
hash the item [para [0312)-[0322], [0360)-(0361), (0473), [0489) - "Hash functions are then used to calculate a corresponding hash in the Bloom Filter for each of these elements"]; 
select a first array structure [para [0245), (0312)-[0322), (0473), Fig. 35 - "as a result of the hash functions above, a binary "1" will be stored in positions 11 and of the Bloom filter. A pointer to the element ABM's location in the database may be attached to the Hash2 index and so will be stored in association with position 1 O"]; 
allocate the hash value into an array index [para [0245), (0312)-[0322), (0473), Fig. 35]; and 
determine a bit value at a position of the array index in the first array structure [para [0245), (0312)-[0322), (0473), Fig. 35]; and 
report results of determining the bit value using a blockchain ledger [para (0284)-(0286) - "When all transaction information has been retrieved from the blockchain(s), the query results are transmitted by the SOCOACT to the client for display to the querying use"; "the SOCOACT uses a previous transaction hash that is added to the block chain for verification purposes and to reduce the possibility of entry of fraudulent transactions. The SOCOACT data structure may include a previous transactions hash field, which may be a double SHA-256 hash of a previous transaction record"].

	Regarding Claim 2, Sheng teaches the system of claim 1 wherein the first array structure is a multi-dimensional array [para (0473) - "the SOCOACT database
may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like" . e.g. a multi-dimensional array is a well-known, standard data structure].

Regarding Claim 3, Sheng teaches the system of claim 1 wherein the first array structure corresponds to a known good, allowable, or known vulnerable configuration [para [0228)-(0233), (0430) - "ECDSA signatures may be susceptible to the following potential encryption related vulnerabilities and threats: (i) insufficient or poor randomness when the same public key is used for multiple transactions or the same key pair is used to protect different servers owned by the same entity"].

Regarding Claim 4, Sheng teaches the system of claim 1 wherein the instructions are further operative to: 
select a second array structure [para (0284)-(0286), [0312)-(0322), (04731)]; and 
determine a bit value at a position of the array index in the second array structure [para (0284)-(0286), [0312)-(0322), (04731)]; and 
wherein reporting results comprises reporting results corresponding to both the first array structure and the second array structure [para (0284)-(0286), [0312)-(0322), (04731)].

Regarding Claim 5, Sheng teaches the system of claim 4 wherein the second array structure corresponds to a different one of known good, allowable, and known vulnerable configurations than the first array structure [para (0228)-(0233), (0430) - "permitted metadata for the verification transaction may be determined (e.g., metadata should indicate that the verification transaction was submitted using a client device known to belong to the user, such as based on the unique identifiers of the user's client devices). In yet another implementation, a SOCOACT destination address for the verification transaction may be determined. For example, the user may be requested to transfer one or more crypto tokens (e.g., having monetary value, having specified data) from the verification address to the SOCOACT destination address via the verification transaction"].

Regarding Claim 6, Sheng teaches the system of claim 1 wherein reporting results comprises reporting results using peer-to-peer communication [para (0010)(0013), (0138), [0188)-(01891)].

Regarding Claim 7, Sheng teaches the system of claim 1 wherein the instructions are further operative to: 
identify a configuration to be indicated in an array structure [para (0343), (0360)-(0361), (0472)-(04731)]; and 
distribute array structure data including the identified configuration [para (0343), (0360)-(0361), (0472)-(04731)].

	Claims 8-14 recite limitations corresponding to claims 1-7, respectively, and are rejected for the same reasons discussed above.

	Claims 15-20 recite limitations corresponding to claims 1-6, respectively, and are rejected for the same reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152